USCA11 Case: 20-12964       Date Filed: 10/25/2022     Page: 1 of 15




                                              [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                           No. 20-12964
                     ____________________

BRUCE PETTWAY,
EMPLOYER BENEFITS CONSULTING LLC,
                                               Plaintiffs-Appellants,
versus
STEVE MARSHALL,
Attorney General, in his individual and official
capacities,

                                               Defendant-Appellee.
                     ____________________

           Appeal from the United States District Court
              for the Northern District of Alabama
              D.C. Docket No. 5:19-cv-01073-KOB
                    ____________________
USCA11 Case: 20-12964          Date Filed: 10/25/2022       Page: 2 of 15




2                        Opinion of the Court                    20-12964


Before ROSENBAUM, TJOFLAT, Circuit Judges, and STEELE,* District
Judge.
PER CURIAM:
        In this 42 U.S.C. § 1983 case, we must consider whether the
district court correctly determined that Younger abstention was
not appropriate and that Defendant-Appellee Alabama’s Attorney
General Steve Marshall was entitled to qualified immunity. After
careful review of the briefs and records, and with the benefit of oral
argument, we affirm the decision of the district court.

             I.     Factual and Procedural Background

       This case arose out of Alabama’s investigation into an illegal
gambling operation. State agents suspected Super Highway Bingo
(“Highway Bingo”) of hosting an illegal casino in Birmingham, Al-
abama, which is in Jefferson County. On April 9, 2019, a search of
the building revealed that Highway Bingo was operated by several
organizations, including Brighton Ventures—a business registered
in Madison County, Alabama. Financial documents and banking
records showed that Brighton Ventures made payments to various
individuals and entities. One of those payments took the form of a
$15,500 check made out to Plaintiff-Appellant Bruce Pettway and



* The Honorable John E. Steele, United States District Judge for the Middle
District of Florida, sitting by designation.
USCA11 Case: 20-12964             Date Filed: 10/25/2022          Page: 3 of 15




20-12964                    Opinion of the Court                                 3

his company Employer Benefits Consulting, LLC (“EBC”).1
Pettway endorsed the check and deposited it into EBC’s BBVA
bank account at a BBVA branch in Jefferson County.
       The Attorney General’s office suspected that the money
paid to Pettway was the fruit of Highway Bingo’s allegedly unlaw-
ful gambling operation. So on June 7, Otis Perkins, an agent with
the Attorney General’s office, sought and obtained a warrant from
a Madison County judge to search and seize the contents of the
EBC account.
       Perkins executed the warrant at a BBVA branch in Madison
County. At the time, the account contained between $240,000 and
$260,000. 2 Once Perkins executed the warrant, BBVA froze the
entire account, depriving Pettway of access to his money.
        On July 3, 2019, the Attorney General’s Office filed an in rem
asset forfeiture petition in Madison County Circuit Court seeking
forfeiture and “condemnation” of the money in the BBVA account.
But the Attorney General’s Office did not serve Pettway with no-
tice of the forfeiture action for another 16 days—July 19, 2019.



1 Pettway explained that the check was for a “consulting fee.” We assume
that’s true. Still, Pettway doesn’t dispute that the check itself says it was for a
“revenue share.”
2 In some filings Pettway alleges his account contained approximately
$240,000. In others he alleges it contained $260,000. $240,000 is the primary
figure Pettway uses, so we use it, too.
USCA11 Case: 20-12964            Date Filed: 10/25/2022        Page: 4 of 15




4                         Opinion of the Court                      20-12964

       Meanwhile, on July 10, 2019, Pettway obviously learned of
the freezing, and he and EBC filed a 42 U.S.C. § 1983 lawsuit against
Attorney General Steve Marshall in the United States District
Court for the Northern District of Alabama. Pettway sought a pre-
liminary and permanent injunction to unfreeze the BBVA account
and the $240,000 contained within it. He alleged that the govern-
ment’s seizure violated both the Fourth and Eighth Amendments
to the United States Constitution.
       Given the pending state forfeiture proceeding, the district
court expressed concern that it may need to exercise Younger ab-
stention3 and asked Marshall to focus his anticipated motion to dis-
miss on that issue. Soon after, Marshall moved to dismiss, asking
the district court to abstain under Younger.
        Pettway’s reply centered on an exception to Younger: when
a state-court action is brought in “bad faith” and for the purpose of
“harassment,” a federal court need not abstain. See Younger, 401
U.S. at 53. Along these lines, Pettway suggested that Marshall
seized and sought forfeiture of Pettway’s assets because of Mar-
shall’s “ongoing feud” with Pettway’s Brother: Jefferson County
Sheriff Mark Pettway.




3 Younger v. Harris, 401 U.S. 37 (1971) (requiring federal courts to abstain
from adjudicating claims where adjudication would interfere with an ongoing
state proceeding that (a) implicates important state interests and (b) provides
the plaintiff an adequate forum to raise their constitutional claims).
USCA11 Case: 20-12964        Date Filed: 10/25/2022      Page: 5 of 15




20-12964                Opinion of the Court                         5

        Pettway offered several allegations in support of his bad-
faith claim: (1) Marshall “threatened to ‘handle’ Sheriff Pettway”
because of Marshall’s disapproval of the Sheriff’s enforcement of
Alabama gambling laws; (2) Marshall filed the forfeiture action 100
miles away from Jefferson County (where the deposit was made
and Pettway’s bank account was located); (3) Marshall failed to pro-
vide Pettway timely notice of the filing of the forfeiture action un-
der Alabama law (citing Ala. R. Civ. P. 64); (4) Marshall delayed
service of the forfeiture petition for over two weeks; (5) Marshall
failed to provide Pettway’s attorney a copy of the affidavit in sup-
port of the search and seizure warrant; (6) Marshall “falsely repre-
sented” in the forfeiture petition that EBC’s account “was opened
at the time [Highway Bingo] began operations.”
       The district court agreed with Pettway, finding he made a
plausible showing that the Alabama case was initiated in bad faith.
Along with the grounds Pettway offered, the court relied on two
other facts tending to show bad faith. First, Marshall was seeking
a $240,000 forfeiture, despite having evidence of only $15,500 in
unlawful gambling proceeds. Second, the State’s forfeiture petition
incorrectly insinuated that the $240,000 belonged to Brighton Ven-
tures, rather than to EBC. The district court concluded that these
allegations “[t]aken together, and as true,” revealed a plausible
claim that “the State’s actions against the Plaintiffs were politically
or personally motivated, have been procedurally tainted, were all
with the intent to harass Plaintiffs, and were all in bad faith.”
USCA11 Case: 20-12964            Date Filed: 10/25/2022         Page: 6 of 15




6                          Opinion of the Court                      20-12964

       The day after the district court denied Marshall’s motion to
dismiss under Younger, the Attorney General’s Office filed an
amended forfeiture petition seeking only $15,500. The State stipu-
lated to the release of the rest of Pettway’s money.
        Pettway filed an amended complaint against Marshall in his
individual and official capacity,4 alleging violations of the Fourth
and Eighth Amendments. The Eighth Amendment claim alleges
that, by seizing an amount of money (approximately $240,000) that
was disproportionate to both the amount in dispute ($15,500) and
the maximum fine ($6,000) for the suspected crime (gambling),5
the government subjected Pettway to an unconstitutionally exces-
sive fine. The Fourth Amendment claim asserts that seizing an
amount of money “totally out of proportion to the maximum crim-
inal fine ($6,000) for violation of the State’s gambling laws” was an
unreasonable seizure.
       Marshall filed a second motion to dismiss. This time, he pre-
sented multiple grounds for dismissal, including Younger absten-
tion, qualified immunity, and absolute prosecutorial immunity.
The district court granted Marshall’s motion, concluding he was


4 The amended complaint also named Special Agent Otis Perkins (the person
who obtained and executed the seizure warrant) as a defendant. Technically,
the suit against Perkins was against him in only his official capacity. So after
Pettway moved to dismiss his claims against the defendants in their official
capacities, the district court dismissed all claims against Perkins.
5 Ala. Code §§ 13A-12-23, 13A-5-12.
USCA11 Case: 20-12964              Date Filed: 10/25/2022   Page: 7 of 15




20-12964                   Opinion of the Court                        7

entitled to qualified immunity for both of Pettway’s constitutional
claims. The court did not reach the prosecutorial-immunity issue,
nor did it revisit Younger.
       Pettway now appeals.

                     II.       Standard of Review

       We review de novo a district court’s decision to grant a mo-
tion to dismiss, accepting the allegations in the complaint as true
and construing them in the light most favorable to the plaintiff.
Mesa Valderrama v. United States, 417 F.3d 1189, 1194 (11th Cir.
2005). As for a district court’s decision to abstain (or not abstain),
we review that for abuse of discretion. Tokyo Gwinnett, LLC v.
Gwinnett Cnty., 940 F.3d 1254, 1266 (11th Cir. 2019); Beaulieu v.
City of Alabaster, 454 F.3d 1219, 1231 (11th Cir. 2006).

                            III.      Discussion

       We affirm the district court’s judgment dismissing Pettway’s
complaint. In Section A, we explain why we do not abstain under
Younger. And Section B shows why Marshall is entitled to quali-
fied immunity.
                   A.        Younger Abstention

       When applicable, Younger abstention requires a federal
court to abstain from adjudicating a claim. Tokyo Gwinnett, 940
F.3d at 1267. The Younger doctrine “rests on notions of federalism
and comity and the desire to avoid duplicative proceedings.” Id.
USCA11 Case: 20-12964         Date Filed: 10/25/2022      Page: 8 of 15




8                       Opinion of the Court                   20-12964

        We conduct the Younger analysis in three steps. First, we
consider whether a qualifying state-court proceeding is pending.
See id. If that’s the case, second, the court must consider the factors
set forth in Middlesex County Ethics Committee v. Garden State
Bar Association, 477 U.S. 423, 432 (1982), to evaluate whether ab-
stention is appropriate. Tokyo Gwinnett, 940 F.3d at 1268. If the
court views abstention as appropriate after consideration of the
Middlesex factors, then at step three, the court must determine
whether any exception to Younger applies. Middlesex, 477 U.S. at
435 (describing “bad faith, harassment, or some other extraordi-
nary circumstance that would make abstention inappropriate,” as
exceptions to Younger). When the Younger conditions are not sat-
isfied, a federal court should undertake its “virtually unflagging ob-
ligation to exercise [its] jurisdiction . . . .” Tokyo Gwinnett, 940 F.3d
at 1267 (quotation omitted).
       As we have mentioned, the first step of the Younger analysis
asks whether there is a qualifying state-court proceeding.
“Younger abstention applies only in three ‘exceptional circum-
stances’: (1) ‘ongoing state criminal prosecutions,’ (2) ‘certain civil
enforcement proceedings,’ and (3) ‘civil proceedings involving cer-
tain orders uniquely in furtherance of the state courts’ ability to
perform their judicial functions.’” Id. (quoting Sprint Commc’ns,
Inc. v. Jacobs, 571 U.S. 69, 78 (2013)). Here, the state forfeiture
proceeding qualifies because it is a civil enforcement proceeding
brought by the state, seeking to confiscate alleged proceeds of crim-
inal activity. See Sprint Commc’ns, 571 U.S. at 78.
USCA11 Case: 20-12964       Date Filed: 10/25/2022    Page: 9 of 15




20-12964               Opinion of the Court                       9

        We therefore proceed to Younger’s second step. At this
step, we consider the Middlesex factors. That is, we evaluate
whether “(1) there is an ‘ongoing’ state-court proceeding at the
time of the federal action; (2) the state proceeding implicates an
important state interest; and (3) the state proceeding affords the
federal plaintiff an adequate opportunity for judicial review of his
or her federal constitutional claims.” Tokyo Gwinnett, 940 F.3d at
1268 (citing Middlesex, 477 U.S. at 432). We have interpreted the
first Middlesex factor as requiring “interference” with the ongoing
state-court proceeding. 31 Foster Children v. Bush, 329 F.3d 1255,
1276 (11th Cir. 2003) (“If there is no interference, then abstention
is not required.”).
       Here, the first and third Middlesex factors are lacking—es-
sentially for the same reasons. Pettway’s suit focuses on Alabama’s
seizure of approximately $224,500 from his bank account. Indeed,
Pettway concedes that he “makes no complaint about the $15,500
seized from his bank account.” He argues that the seizure of the
$224,500 amounted to an excessive fine under the Eighth Amend-
ment and an unreasonable seizure under the Fourth Amendment.
       But since Alabama amended its forfeiture petition and re-
leased its freeze on the $224,500, the state-court proceeding in-
volves only the $15,500 of the seized funds that Pettway does not
challenge. Pettway’s constitutional challenges to the seizure of the
$224,500—in the context of the forfeiture proceeding—would
therefore be moot, since Alabama is not seeking forfeiture of that
money. A successful challenge to the $224,500 seizure in the
USCA11 Case: 20-12964        Date Filed: 10/25/2022      Page: 10 of 15




10                      Opinion of the Court                  20-12964

forfeiture proceeding would neither afford Pettway relief nor im-
pact Alabama’s claim to the $15,500. Thus, Pettway’s federal suit
does not interfere with the state-court proceeding. Nor do we be-
lieve that proceeding provides an adequate forum for Pettway to
pursue his constitutional claims.
       Given these circumstances, Younger abstention is not re-
quired, and so it is not appropriate to exercise it. See Middlesex,
477 U.S. at 432; 31 Foster Children, 329 F.3d at 1276. We therefore
need not consider whether any exception to Younger abstention
applies.
                   B.     Qualified Immunity

        We turn next to the question of qualified immunity. “The
doctrine of qualified immunity protects government officials ‘from
liability for civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a rea-
sonable person would have known.’” Pearson v. Callahan, 555 U.S.
223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982)). Once a government official shows he was acting within
the scope of his discretionary authority, the burden shifts to the
plaintiff to show that the official violated clearly established federal
law. Sebastian v. Ortiz, 918 F.3d 1301, 1307 (11th Cir. 2019).
       To satisfy that burden, the plaintiff must show that (1) the
facts he alleges establish the violation of a constitutional right, and
(2) “the right at issue was ‘clearly established’ at the time of the
defendant’s alleged misconduct.” Maddox v. Stephens, 727 F.3d
USCA11 Case: 20-12964            Date Filed: 10/25/2022         Page: 11 of 15




20-12964                   Opinion of the Court                               11

1109, 1120 (11th Cir. 2013) (citing Pearson, 555 U.S. at 232). Here,
no one disputes that Marshall was acting within the scope of his
discretionary authority. So the burden falls on Pettway to show
that Marshall violated his constitutional rights and that those rights
were clearly established. Because Pettway fails to show that his
constitutional rights were violated, he cannot overcome qualified
immunity.

                            1. Eighth Amendment

       Pettway first argues that the temporary freeze on the
$224,500 in his account violated the Excessive Fines Clause of the
Eighth Amendment.6 He posits that Marshall obtained the freeze
on his entire account as punishment, and that purported punish-
ment was disproportionate to the amount alleged to be connected
to the illegal gambling operation.
      The Eighth Amendment provides, “Excessive bail shall not
be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted.” U.S. Const. amend. VIII. The Supreme
Court has explained that “the word ‘fine’ was understood to mean
a payment to a sovereign as punishment for some offense.”


6 As we have mentioned, in his reply brief, Pettway disclaims any alleged con-
stitutional violation for the $15,500 seized from his account that is currently
the subject of a forfeiture proceeding in state court. Pettway clarifies that the
constitutional violations he alleges stem from “the seizure of the additional
$224,500 from his bank account.” Our discussion therefore considers only
those funds that were temporarily frozen and have since been released.
USCA11 Case: 20-12964           Date Filed: 10/25/2022         Page: 12 of 15




12                         Opinion of the Court                      20-12964

Browning-Ferris Indus. of Vt., Inc. v. Kelco Disposal, Inc., 492 U.S.
257, 265 (1989). The Excessive Fines Clause therefore “limits the
government’s power to extract payments, whether in cash or in
kind, as punishment for some offense.” United States v. Bajakajian,
524 U.S. 321, 328 (1998) (citation omitted).
       Pettway cannot show that the government’s temporary sei-
zure is the type of payment needed to establish a violation of the
Excessive Fines Clause. A permanent deprivation of property—
like the kind that results from a forfeiture proceeding—can be con-
sidered a payment. Austin v. United States, 509 U.S. 602, 622
(1993). But a temporary freeze cannot. See Coleman v. Watt, 40
F.3d 255, 263 (8th Cir. 1994). Rather, to state a claim under the
Excessive Fines Clause, a plaintiff must have suffered a permanent
deprivation of the property in question. Because the government
released the disputed funds, the district court correctly dismissed
Pettway’s Eighth Amendment claim.7




7 To be sure, “the government may not by exercising its power to seize, effect
a de facto forfeiture by retaining the property seized indefinitely.” United
States v. Rodriguez-Aguirre, 264 F.3d 1195, 1212 (10th Cir. 2001). In some
cases, the government’s excessive delay of a civil-forfeiture proceeding could
amount to a due-process violation. See United States v. Eight Thousand Eight
Hundred and Fifty Dollars ($8,850) in U.S. Currency, 461 U.S. 555, 562–63
(1983); see also Case v. Eslinger, 555 F.3d 1317, 1330 (11th Cir. 2009) (“A com-
plaint of continued retention of legally seized property raises an issue of pro-
cedural due process under the Fourteenth Amendment.”). Pettway does not
raise a due-process claim, and we take no position on whether the
USCA11 Case: 20-12964          Date Filed: 10/25/2022     Page: 13 of 15




20-12964                   Opinion of the Court                        13

                      2.      Fourth Amendment

       Pettway also argues that the temporary freeze violated the
Fourth Amendment because, in his view, a seizure of funds that
exceeds the maximum fine for the alleged crime is unreasonable.
He cites One 1958 Plymouth Sedan v. Pennsylvania, 380 U.S. 693
(1965), for that proposition and argues that case clearly established
the right he alleges was violated. But One 1958 Plymouth Sedan
will not take Pettway where he seeks to go.
       One 1958 Plymouth Sedan established that the exclusionary
rule applies in in rem forfeiture hearings. 380 U.S. at 696 (“[W]e
hold that the constitutional exclusionary rule does apply to such
forfeiture proceedings . . . .”). In that case, the Supreme Court rec-
ognized that the 1958 Plymouth sedan at issue in the forfeiture pro-
ceeding cost more than the maximum fine he faced for the criminal
charge the sedan was involved in: transporting or importing pro-
hibited liquor. Id. at 700–01 (the car cost $1,000, the maximum fine
was for $500). Because the forfeiture action could have exacted
“greater punishment that the criminal prosecution,” the Supreme
Court thought it would be “anomalous indeed,” to allow the ex-
clusionary rule in the latter proceeding, but not the former. Id. at
701.




government’s temporary seizure of Pettway’s account violated any constitu-
tional or statutory provision beyond those argued before us.
USCA11 Case: 20-12964        Date Filed: 10/25/2022     Page: 14 of 15




14                      Opinion of the Court                 20-12964

       But the Court did not find the seizure unreasonable given
the disparity. Instead, it simply remanded the case for a determi-
nation of whether probable cause supported the seizure. Id. at 702–
03. So One 1958 Plymouth Sedan doesn’t help Pettway’s Fourth
Amendment claim; it undermines it. Rather than holding that civil-
asset forfeitures exceeding the maximum criminal penalty are per
se unreasonable, the Court simply recognized that some forfeitures
do exact more punishment than criminal prosecutions, and for that
reason, property owners should be able to avail themselves of the
exclusionary rule in those proceedings. Id. at 696.
        Pettway also argues that probable cause did not support the
temporary seizure of the $224,500. But Pettway did not advance
this argument in the district court, and we have “repeatedly held
that an issue not raised in the district court and raised for the first
time in an appeal will not be considered by this court.” Access
Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004)
(citation omitted).
       Pettway tells us that he did not make this argument earlier
because the party seeking forfeiture has the burden of proving
probable cause. But the action before us is not a forfeiture proceed-
ing—it’s a lawsuit Pettway filed under 42 U.S.C. § 1983. And in a
§ 1983 action, “the plaintiff bears the burden of persuasion on every
element . . . even where the government would [] bear it in [a]
criminal case” or in a forfeiture proceeding. Gil ex rel. K.C.R. v.
Judd, 941 F.3d 504, 522–23 (11th Cir. 2019). Pettway’s failure to
USCA11 Case: 20-12964           Date Filed: 10/25/2022    Page: 15 of 15




20-12964                Opinion of the Court                          15

raise his probable-cause challenge in the district court precludes
our consideration of it here.

                          IV.      Conclusion

        We don’t make light of the alleged harm Pettway suffered
because of the temporary seizure of his bank account. Still, the dis-
trict court did not err in dismissing his claims against Marshall be-
cause Marshall is entitled to qualified immunity. 8
       AFFIRMED.




8 Because we conclude that Marshall is entitled to qualified immunity, we
need not and do not consider whether Marshall may have been entitled to
absolute prosecutorial immunity.